NOT DESIGNATED FOR PUBLICATION

STATE OF LOUISIANA
COURT OF APPEAL
_ FIRST CIRCUIT

2022 CA 0071

LAW OFFICES OF ROBERT C. LEHMAN, A PROFESSIONAL LAW CORPORATION, LAW
OFFICES OF ROBERT C. LEHMAN, LLC and ROBERT C. LEHMAN, INDIVIDUALLY

sy VERSUS
ws SHAWN W. ROGERS, ROGERS LAW FIRM, LLC d/ b/a ROGERS LAW FIRM, NORMAN J.
Q MANTON, JR., and LOUISIANA CITIZENS PROPERTY INSURANCE COMPANY

\
vi Judgment Rendered: NOV 3 0 2022

\ * KEK KOK

On Appeal from the Twenty-Second Judicial District Court
In and for the Parish of St. Tammany
State of Louisiana
Docket No. 2016-13377

Honorable Vincent J. Lobello, Judge Presiding

* OK K KKK

Robert C. Lehman
Mandeville, Louisiana

Michael E. Holoway
Folsom, Louisiana

James H. Gibson
Michael O. Adley
Lafayette, Louisiana

Darrin A. Patin
Charles G. Clayton, IV
Metairie, Louisiana

David S. Daly

Elliot M. Lonker

John W. Waters, Jr.
New Orleans, Louisiana

Stacy R. Palowsky
Madisonville, Louisiana
and

F. Timothy Garlick
Bush, Louisiana

In Proper Person

Counsel for Plaintiffs/Appellants
Robert C. Lehman and Law Offices of
Robert C. Lehman

Counsel for Defendants/Appellees
Shawn W. Rogers, Rogers Law
Firm, LLC d/b/a Rogers Law Firm

Counse! for Defendant
Louisiana Citizens Property
Insurance Company

Counsel for Defendant
David E. Walle

Counsel for Defendant
Norman J. Manton, Jr.

oe OK eK ok ok

BEFORE: McDONALD, McCLENDON, AND HOLDRIDGE, JJ.
McCLENDON, J.

Plaintiff appeais the trial court’s judgment granting summary judgment in favor
of defendant and dismissing plaintiff's claims against defendant. For the reasons that
follow, we reverse in part, amend in part, and affirm as amended. We also deny a
motion to strike as moot.

FACTS AND PROCEDURAL HISTORY!

On August 12, 2016, Attorney Robert C. Lehman? filed this lawsuit against
Norman J. Manton, 3r., Louisiana Citizens Property Insurance Company (Citizens), and
Shawn W. Rogers and Rogers Law Firm (collectively, “Rogers”). In Lehman’s original
petition, he alleged that he was engaged by Manton to pursue claims against Citizens,
Manton’s homeowner's insurer, for damages incurred to Manton’s home in 2006 and
2007.2 Lehman filed two separate lawsuits on Manton’s behalf against Citizens in 2007
and 2008 in the 22nd Judicial District Court for the Parish of St. Tammany. On August
5, 2008, Lehman received three checks from Citizens totaling $64,953.18 for damages
to the Manton home in connection with the first Manton lawsuit. He also received three
checks from Citizens totaling $228,510.65 for damages to the Manton home in
connection with the second Manton lawsuit (collectively, the 2008 payments). On all six
checks, Lehman was named as an additional payee. Lehman endorsed all six checks
and tendered them to Manton, who negotiated the checks. However, Manton never

paid Lehman legal fees for his work in obtaining the funds received from Citizens.

 

1 We borrow certain facts and procedural history from this Court’s prior opinions in this matter, Law
Offices of Robert C. Lehman, et al. v. Shawn W. Rogers, et al., 2021-0682 (La.App. 1 Cir.
12/22/21), 340 So.3d 917, “Lehman 1”) and Law Offices of Robert C. Lehman, et al. v. Shawn W.
Rogers, et al., 2021-0681 (La.App. 1 Cir. 3/3/22), 2022 WL 620973 (unpublished) (“Lehman II”).

2 Lehman filed suit in his individual capacity, on behalf of the Law Offices of Robert C. Lehman, A
Professional Law Corporation, and on behalf of the Law Offices of Robert C. Lehman, LLC. For ease of
reading, the Plaintiffs are referenced herein collectively as “Lehman.”

3 Tt is unclear exactly how Lehman came to represent Manton. Before Lehman filed suit on Manton’s
behalf, Manton retained Carr & Associates, Inc. (Carr & Associates), a public adjusting business, to adjust
his claims against Citizens. According to Manton, when he contracted with Carr & Associates, he believed
Carr & Associates was his attorney/law firm or that Lehman was Carr & Associates’ in-house counsel.
Presumably, the belief that Lehman was Carr & Associates’ in-house counsel arose from the fact that
Lehman worked out of Carr & Associates’ office at that time. In contrast, Lehman contends in his original
petition that he was contractually engaged by Manton to provide legal services in connection with the
Manton lawsuits. However, Lehman gave deposition testimony that he did not have Manton sign a
contingency fee contract when he disbursed the 2008 payments to Manton because “[his] belief was that
there was a contingency fee contract already signed,” but he also specifically testified that no
contingency fee contract was signed for the second Manton lawsuit. As Rogers offered only select
portions of Lehman‘s deposition testimony in connection with the motion for summary judgment, we are
unable to summarize Lehman’s full explanation of the issue.
Thereafter, Citizens attempted to have both of the Manton lawsuits dismissed on
the basis that the 2008 payments were made in full settlement of Manton’s claims.
Lehman opposed the motion and obtained rulings in both cases that the 2008 payments
by Citizens were not in full settlement of the two Manton lawsuits, but were only
tendered in satisfaction of the undisputed portion of the damages. Thereafter, Lehman
obtained a judgment against Citizens in the second Manton lawsuit for statutory
damages in the amount of $116,342.47, plus attorney fees and costs, with the amount
of the attorney fees and costs to be determined after a hearing. Citizens sent Lehman a
check for $116,342.47, which proceeds were placed in Lehman’s IOLTA trust account.

Lehman alleged that about one month after he deposited the statutory damage
check in his trust account, he was contacted by Rogers, and the two men held a
meeting on August 12, 2015. During the meeting, Rogers informed Lehman that he
represented Manton on an unrelated matter and had been advised by Manton that
Lehman had stolen $375,000.00 from him by keeping all of the funds Citizens tendered
in payment for damages to the Manton home. Lehman alleged that, “between Rogers’
continuing accusations and threats of criminal prosecution, prison[,] and disbarment,”
Lehman explained to Rogers that Manton had received all of the insurance money, that
Lehman had not received any legal fees or even been reimbursed for costs advanced,
and that additional monies had been awarded and deposited into Lehman’s trust
account. Lehman provided Rogers with copies of the clerk of court’s records and
pointed out that the recipient of the original payments could easily be determined by
reviewing the backs of the checks. Lehman alleged that the meeting “concluded
amicably,” with Lehman and Rogers in agreement that they would “obtain copies of the
checks to establish who had actually received the insurance proceeds[.]” Lehman
further maintained that he and Rogers agreed “that Lehman would continue to litigate
all of the remaining claims in each case provided that Lehman’s account of events was
shown to be correct.”

Nevertheless, “[Iater that same evening,” Rogers contacted Lehman and
informed him that if the $116,342.47 payment from Citizens was not immediately

transferred to Rogers’ trust account, criminal charges would be pursued “regarding
Lehman's theft of Manton’s money.” Lehman alleged that he attempted to “terminate
the further spreading of accusations of theft and to avoid the threat of arrest” by
proposing that Rogers hold half of the funds, but Rogers said “it was all or nothing[.]”
Lehman alleged that “in response to the threat of more false criminal accusations being
spread and potential arrest,” he agreed “to transfer the funds to Rogers’ trust account
with an agreement that no funds would be released without mutual consent or a court
order.” Lehman alleged that he delivered a check from his trust account to Rogers for
the full amount of $116,342.47 and, that same evening, provided Rogers with “copies
of the checks establishing that the original funds had been deposited into Manton’s
business account.” Lehman maintained that Rogers assured him he would “diligently
research the matter, expressing hope that a positive resolution was going to be
reached.”

Nevertheless, four days later, Rogers called Lehman requesting approval to
release the funds, and informed Lehman that if he did not agree, Rogers knew of “at
least three judges who already indicated that they would immediately sign a court order
allowing Rogers to do so[.]” Lehman alleged that Rogers again claimed “that Lehman’s
commission of felony theft could result in jail and that Rogers would obtain a court
order if Lehman did not provide written approval for the release of funds within twenty
minutes.” Thus, “while under duress,” Lehman “capitulated to Rogers[’] demands” that
he authorize the release of the funds to Manton.

Subsequently, Lehman “provided additional file correspondence and numerous
other documents[,]” which Lehman alleged “clearly confirmed that Rogers had unjustly
accused Lehman{[,]” and further established that despite not receiving payment for
services already rendered in the Manton lawsuits, “Lehman had actually persevered on
Manton’s behalf in pursuing all the remaining claims so they would not be declared
abandoned.” Based on Rogers’ representation to Lehman that “upon being shown that
Lehman’s accounts of events was proven to be true[,]” Lehman “would continue to
litigate all of the remaining claims in each case[,}” Lehman believed that he “remained
as sole counsel of record for Manton on both cases and continued to bear the sole

responsibility for their prosecution.” Accordingly, in order to avoid abandonment of the

4
first Manton lawsuit, Lehman filed a motion for summary judgment on July 5, 2016,
seeking statutory damages. Lehman provided opposing counsel with a copy of the
pleadings.

The following morning, Rogers cailed Lehman, “and to Lehman’s astonishment,”
demanded to know why Lehman was filing a pleading in a closed case in which Lehman
was not the attorney. Lehman alleged that, in response to questions he posed, Rogers
stated that he “had enrolled as attorney for Manton in both cases without notifying
Lehman or serving Lehman with a copy of Roger[s’] motion to enroll[.J” Rogers also
informed Lehman that he had waived the majority of the remaining claims, including all
attorney fees and costs in both cases, and settled both cases “to placate Manton by
getting him quick money so that Manton would not pursue criminal allegations against
Lehman.” Both cases had been dismissed with prejudice.

Thus, Lehman alleged that “[t]hrough an orchestrated means of overt and covert
actions” by Rogers, Citizens, and Manton (collectively sometimes, “defendants”),
“Rogers enrolled as counsel in each of the cases, settled each of the cases, and was
able to dismiss both cases with prejudice, all without Lehman’s knowledge.” Lehman
contended that defendants’ actions “precluded [him] from receiving the [attorney fees]
and costs for which a judgment had already been rendered in [the second Manton
lawsuit]” and “prevented [him] from receiving the [attorney fees] and costs to be paid
by [Citizens] pursuant to a motion for summary judgment filed by Lehman in [the first
Manton lawsuit].” Further, Lehman asserted that defendants’ actions precluded Lehman
from receiving attorney fees and costs pursuant to the judgments in the Manton
lawsuits and “caused Lehman to suffer severe distress, anguish[,] and anxiety which is
a foreseeable consequence of the defendants’ actions.” Lehman then prayed for
compensation for these damages.

Lehman amended his original petition twice. In Lehman’s first amended petition,
he named Citizen’s attorney in the Manton litigation, David Walle, as an additional
defendant, and accordingly, amended his allegations to include Walle. In Lehman's
second amended petition, Lehman expanded his allegations to include language

specifically claiming that the actions of the defendants were intended to, calculated to,
and substantially certain to prevent Lehman from receiving the attorney fees and costs
he was entitled to in association with the Manton lawsuits, and to cause Lehman to
suffer the foreseeable consequences of severe emotional distress, anguish, and anxiety.

Citizens and Walle each filed a motion for summary judgment. The trial court
granted both motions and dismissed Lehman's claims against Citizens and Walle.
Lehman appealed both judgments. This Court affirmed the trial court’s judgment
granting Walle’s motion for summary judgment in Lehman I, 340 So.3d 917. The
Lehman I court stressed that the evidence submitted on summary judgment
“indicate[d] that Lehman only had a contractual obligation with Manton; therefore,
Walle, as opposing counsel, had no duty of any kind to protect Lehman’s entitlement to
[attorney fees.]” Lehman I, 340 So.3d at 921. This Court affirmed the trial court’s
judgment granting Citizens’ motion for summary judgment in Lehman II, 2022 WL
620973 (unpublished} (Lehman II”) on March 3, 2022. The Lehman IE court
concluded:

[T]here is no legal or factual support for Lehman’s assertion that Citizens,
a third-party, owed Lehman a legal duty to take affirmative steps to
protect Lehman’s right to recover [attorney fees] from Manton so as to
impose liability on Citizen’s part under genera! fauit principles. Moreover,
the purpose of [LSA-JR.S. 37:218 is to protect an attorney’s right to cojlect
his earned [attorney fees] and costs. Lehman failed to adhere to the
requirements of [LSA-]R.S. 37:218, which would have protected his rights.

Lehman II, 2022 WL 620973, *5.

Giving rise to the instant appeal, Rogers filed a motion for summary judgment on
March 22, 2021, seeking dismissal of Lehman’s claims for the same reason that
Lehman's claims against Walle were dismissed: because Rogers had no iegal duty to
safeguard Lehman's attorney fees interest. Rogers filed six exhibits in support of his
motion. Rogers’ Exhibit 1 was properly excluded from consideration of the motion for
summary judgment, as discussed further below. Rogers’ Exhibit 2 was composed of
excerpts from Manton’s deposition, and contained Manton’s testimony that he believed
Carr & Associates was his attorney/law firm at the time he contracted with them to
adjust his claim. Rogers’ Exhibits 3, 4, and 5, were excerpts from days 1, 2, and 3 of
Lehman’s deposition, respectively, together with exhibits attached thereto. Rogers’

Exhibit 6 was Lehman’s original petition for damages.
In opposition to Rogers’ motion for summary judgment, Lehman filed two
memoranda on July 14, 2021: an “Initial Memorandum in Opposition to Motion for
Summary Judgment Plead By [Rogers] Requesting Order to Strike Movers’ Exhibit 1,”
{initial opposition) and a “Supplement{al] Memorandum in Opposition to Motion for
Summary Judgment Plead By [Rogers]” (supplemental opposition). Lehman’s initial
Opposition contained Lehman’s objection to Rogers’ Exhibit 1 and referenced attached
select exhibits. Lehman did not submit exhibits in support of his supplemental
opposition, but rather, asserted that Lehman’s “previously filed memoranda in
opposition to the motions for summary judgment brought by [Citizens] and [Walle],”
including the complete transcript of Lehman’s deposition and a previously filed sworn
affidavit of undisputed material facts, “[Were] incorporated into and made a part”
thereof. Lehman’s supplemental opposition further contended that summary judgment
was premature because adequate discovery had not been permitted. Finally, Lehman’s
supplemental opposition argued that he had successfully pled a cause of action in tort
against Rogers for damages caused by Rogers’ intentionally harmful actions, and that
numerous excerpts of his deposition testimony provided sufficient evidence to satisfy
the elements of the causes of action pled.

On July 29, 2021, Rogers filed a reply memorandum in support of his motion for
summary judgment, objecting to Lehman’s initial opposition and supplemental
opposition on the basis that they were procedurally defective under LSA-C.C.P. art. 966.
Rogers argued that Lehman's initial opposition was effectively an impermissible motion
to strike. Rogers further argued that certain exhibits submitted with the initial
opposition were not competent summary judgment evidence and that others were not
relevant. Regarding the supplemental opposition, Rogers asserted both that LSA-C.C.P.
art. 966 did not permit Lehman to incorporate portions of the record by reference and
that LSA-C.C.P. art. 966 did not permit the filing of the supplemental opposition itself.

On August 2, 2021, the day before the summary judgment hearing, Lehman filed
a document titled “Provision of Duplicate Hard Copy of Documents Which Have Been
Incorporated Into and Made a Part of Opposition Memorandum” (provision of duplicate

hard copy) in which he asserted that the following items had already been incorporated
into, included in, and made a part of his opposition memorandum: Lehman’s
memorandum in opposition to Citizens’ motion for summary judgment; Lehman’s
memorandum in opposition to Walle’s motion for summary judgment; the complete
transcript of Lehman’s deposition: and Lehman's list of undisputed facts filed in
response to Walle’s motion for summary judgment, submitted by sworn affidavit
together with exhibits. Lehman stated that each of the four items had been previously
filed with the Clerk of Court and filed into and made a part of the record in this
litigation. He filed duplicate hard copies of the items with provision of duplicate hard
copy.

Rogers’ motion for summary judgment came for hearing on August 3, 2021. The
trial court agreed with the parties’ arguments regarding the admissibility of the exhibits
Lehman submitted with his initial opposition, admitting those that were verified and
excluding those that were not. Specifically, Lehman’s Exhibits A-1, A-2, B-1 through B-
5, and C-1 through C-4 are not verified, and therefore not proper summary judgment
evidence. Nettle v. Nettle, 2015-1875 (La.App. 1 Cir. 9/16/16), 212 So.3d 1180,
1183, writ denied, 2016-1846 (La. 10/16/16), 212 So.3d 1170. Lehman’s Exhibits C-5
through C-6 and E-E11 were excerpts of Manton’s deposition testimony and therefore
proper summary judgment evidence. LSA-C.C.P. art. 966(A)(4). Lehman’s Exhibits D-1
and D-2 were submitted in support of Lehman’s objection to Rogers’ Exhibit 1, which

the trial court properly granted at the summary judgment hearing.*

 

4 Rogers’ Exhibit 1 is a petition for declaratory judgment and damages that Manton filed in Orleans Civil
District Court against Lehman, Earl T. Carr, Jr., Carr & Associates, and several other defendants (CDC
suit), together with a copy of this Court’s opinion in Louisiana State Bar Association v. Carr and
Associates, Inc., 2008-2114 (La.App. 1 Cir. 5/8/09), 15 So.3d 158, writ denied, 2009-1627 (La.
10/30/09), 21 So.3d 292 (LSBA v. Carr). In LSBA v. Carr, the trial court found that Earl T. Carr, Jr. and
Carr & Associates (collectively, “Carr”} had engaged in the unauthorized practice of law. LSBA v. Carr,
15 So.3d at 163-64, The trial court granted permanent injunctive relief in favor of the LSBA and against
Carr. This Court affirmed on appeal. Manton referenced LSBA v. Carr in the CDC suit and alleged that
Lehman was involved in Carr's offenses.

 

In this matter, Lehman objected to Rogers’ Exhibit 1 on the basis that it was irrelevant and
unfairly prejudicial. In support of his position, Lehman submitted his own affidavit as Lehman’s Exhibit D-
1, and a certified copy of a judgment and order of dismissal, submitted as Lehman’s Exhibit D-2, that
confirmed the CDC suit had been abandoned and dismissed. In response, Rogers argued that the CDC
suit was a pleading and therefore was admissible on summary judgment. Rogers further asserted that
the CDC suit was relevant because it “help[ed] provide background for why these events took place.”
After considering the arguments and record before us, we find that the trial court did not abuse its
discretion in refusing to consider Rogers’ Exhibit 1 in deciding the summary judgment. Lehman properly
objected to Rogers’ Exhibit 1 in his initial opposition to the motion for summary judgment, and even if the
CDC suit was relevant, it would be more prejudicial than probative, especially given that it was dismissed
as abandoned. Thus, the trial court did not err in declining to consider Rogers’ Exhibit 1. See LSA-C.C.P.
art, 966(D)(2).
With respect to Rogers’ objection to Lehman’s oppositions and request that one
of Lehman’s oppositions “be stricken,” the trial court stated that it was “going to take
the first one and interpret that... as an objection to the exhibits.” The trial court also
overruled Rogers’ objection to Lehman’s request to incorporate portions of the record
by reference and Ragers’ objection to Lehman’s “provision of duplicate hard copy,”
stating, “For purposes of keeping this record clear and housekeeping, I am going to
allow all of these exhibits.” 5

At the conclusion of the hearing of Rogers’ motion for summary judgment, the
trial court granted Rogers’ motion. A written judgment that granted Rogers’ motion and
dismissed “all” of Lehman’s claims against Rogers was executed on August 20, 2021.
Lehman appealed.®

On appeal, Lehman maintains: that the trial court erred in determining that
Rogers satisfied the burden of proof as required by LSA-C.C.P. art. 966; that the trial
court erred in failing to recognize Lehman's valid causes of action and that sufficient
factual evidence exists to try the case; and that the trial court erred in denying Lehman
an opportunity for adequate discovery prior to hearing Rogers’ motion for summary
judgment. Having conducted a thorough de novo review of the record before us, and
for the reasons detailed below, we reverse in part, amend in part, and affirm as
amended, finding: the trial court properly granted Rogers’ motion seeking summary

judgment on the theory that Rogers did not owe Lehman a legal duty to protect

 

On appeal, Lehman filed a motion seeking to strike Rogers’ Exhibit 1 from the record because it
was not considered by the trial court in rendering its ruling on the underlying summary judgment. The
motion to strike was referred to the merits. Although we have determined that Rogers’ Exhibit 1 was
properly excluded from consideration on the motion for summary judgment, there is a distinction
between whether a document is part of the record on appeal and whether a document is considered in
the determination of the merits of the motion for summary judgment. Because Rogers’ Exhibit 1 was filed
into the trial court record, it is properly part of the record on appeal; however, because the trial court did
not err in excluding it, we do not consider it when conducting our de novo review of the motion for
summary judgment, Thus, we deny the motion to strike as moot.

> Louisiana Code of Civil Procedure article 966(B)(2) expressly states, “[a]ny opposition to the motion [for
summary judgment] and all documents in support of the opposition shall be filed and served in
accordance with Article 1313 not less than fifteen days prior to the hearing on the motion.” The deadline
established in LSA-C.C.P. art. 966(B)(2) is mandatory, and the trial court has no discretion to extend the
time by which a party must file an opposition. Auricchio v. Harriston, 2020-01167 (La. 10/10/21}, 332
So.3d 660, 663. Thus, Lehman’s provision of duplicate hard copy, which was filed on the day before the
summary judgment hearing, was untimely, and is not considered on our de novo review herein.

® On February 2, 2022, Lehman filed a “Motion for Consent to Utilize Contents of Prior Appellate Records
Lodged in this Matter,” seeking to use the prior appellate records from Lehman I, 2021 CA 0682, and
Lehman II, 2021 CA 0681, in this appeal. On March 7, 2022, this Court issued an order granting
Lehman’s motion.
Lehman’s attorney fees; the trial court erred in dismissing ail of Lehman’s claims against
Rogers, because Lehman’s remaining claims against Rogers are much broader in scope
than the narrow issue of whether Rogers owed Lehman a legal duty to protect his
attorney fees; and, the trial court did not err in denying Lehman an opportunity for
adequate discovery prior to hearing Rogers’ motion for summary judgment.

LAW

A motion for summary judgment is a procedura! device used to avoid a full-scale
trial when there is no genuine issue of material fact. Crosstex Energy Services, LP v.
Texas Brine Co., LLC, 2017-0895 (La.App. 1 Cir. 12/21/17), 240 So.3d 932, 935, writ
denied, 2018-0145 (La. 3/23/18), 238 So.3d 963. After an opportunity for adequate
discovery, a motion for summary judgment shall be granted if the motion,
memorandum, and supporting documents show that there is no genuine issue as to
material fact and that the mover is entitled to judgment as a matter of law. LSA-C.C.P.
art. 966(A)(3). A summary judgment may be rendered dispositive of a particular issue,
theory of recovery, cause of action, or defense, in favor of one or more parties, even
though the granting of the summary judgment does not dispose of the entire case as to
that party or parties. LSA-C.C.P. art. 966(E). However, a summary judgment may be
rendered or affirmed only as to those issues set forth in the motion under consideration
by the court at that time. LSA-C.C.P. art. 966(F).

The burden of proof is on the mover. LSA-C.C.P. art. 966(D}(1). The mover may
meet this burden by filing supporting documentary evidence consisting of pleadings,
memoranda, affidavits, depositions, answers to interrogatories, certified medical
records, stipulations, and admissions with the motion for summary judgment. LSA-
C.C.P. art. 966(A)(4). Nevertheless, if the mover will not bear the burden of proof at
trial on the issue that is before the court on the motion, the mover’s burden does not
require that all essential elements of the adverse party's claim, action, or defense be
negated; rather, the mover must point out to the court that there is an absence of
factual support for one or more elements essential to the adverse party's claim, action,
or defense. LSA-C.C.P. art. 966(D)(1). If, however, the mover fails in his burden to

show an absence of factual support for one or more of the elements of the adverse

10
party’s claim, the burden never shifts to the adverse party, and the mover is not
entitled to summary judgment. Durand v. Graham, 2019-1312 (La.App. 1 Cir.
6/12/20), 306 So.3d 437, 440.

Appellate courts review evidence dé nove under the same criteria that govern
the trial court's determination of whether summary judgment is appropriate. Crosstex
Energy Services, LP, 240 So.3d at 936. Thus, appellate courts ask the same
questions: whether there is any genuine issue of material fact and whether the mover is
entitled to judgment as a matter of law. Id. Because it is the applicable substantive law
that determines materiality, whether a particular fact in dispute is material can be seen
only in light of the substantive Jaw applicable to the case. Id.

Under Louisiana Civil Code Article 2315, a person may recover damages for
injuries caused by a wrongful act of another. The Louisiana Supreme Court has adopted
the “traditional, majority view that an attorney does not owe a legal duty to his client’s
adversary when acting on his client’s behalf.” Scheffler v. Adams and Reese, L.L.P.,
2006-1774 (La. 2/22/07}, 950 So.2d 641, 652. Thus, the general rule in Louisiana is
that a non-client cannot hold his adversary’s attorney personally liable for either
malpractice or negligent breach of a professional obligation. Landry v. Base Camp
Management, LLC, 2015-1377 (La.App. 1 Cir. 10/31/16), 206 So.3d 921, 924, writ
denied, 2016-2105 (La. 1/13/17), 215 So.3d 248, citing Penalber v. Blount, 550
So.2d 577, 581 (La. 1989). The purpose of this rule is to prevent a chilling effect on the
adversarial practice of law and to prevent a division of the loyalty owed a client. Id.
After all, the attorney's paramount duty is to his client. Id. at 924-25. Both the
Louisiana Supreme Court and this Court have recognized that a petition must allege
facts showing specific malice or an intent to cause direct harm on the part of the
attorney in order to state a cause of action against an adversary’s attorney. See Id.,
206 So.3d at 925, and Montalvo v. Sondes, 637 So.2d 127, 130 (La. 1994).

The Louisiana Supreme Court has further extended this rule to co-counsel in
Scheffler, 950 So.2d 641, holding that, “as a matter of public policy . . . no cause of

action will exist between co-counsel based on the theory that co-counsel have a

11
fiduciary duty to protect one another's prospective interests in a fee.” Scheffler, 950
So.2d at 653. The Supreme Court further wrote:

[W]e conclude that it is fundamental to the attorney-client relationship

that an attorney have an undivided loyalty to his or her client. This duty

should not be diluted by a fiduciary duty owed to some other person, such
as co-counsel, to protect that person’s interest in a prospective fee.

Sheffler, 950 So.2d at 652 (emphasis added). In a well-reasoned opinion relying on
Scheffler, the Third Circuit in Tolliver v. Broussard, 2014-738 (La.App. 3 Cir.
12/10/14), 155 So.3d 137, 145, writ denied, 2015-0212 (La. 4/17/15), 168 So.3d 401
likewise found that no cause of action for breach of fiduciary duty exists between
predecessor/successor counsel.

Nevertheless, intentionally tortious actions, ostensibly performed for a client's
benefit, will not shroud an attorney with immunity. Penalber v. Blount, 550 So.2d
577, 582 (La. 1989). Consequently, even though an attorney does not generally owe a
legal duty to his client's adversary, his co-counsel, or his predecessor/successor
counsel, under the broad ambit of LSA-C.C. art. 2315, an attorney may be held
personally accountable for his intentional tortious conduct. Id. Thus, although Rogers
did not owe Lehman a legal duty to protect Lehman's attorney fees, the law still
recognizes accountability to a non-client, for intentional tortious conduct. See Id.

DISCUSSION

As set forth above, Rogers’ motion for summary judgment sought dismissal of all
of Lehman’s claims against him, based on the assertion that he did not owe Lehman a
legal duty to safeguard Lehman’s attorney fees. In opposition, Lehman argues that the
scope of his claims and theories of recovery exceeded the narrow issue placed before
the trial court by Rogers’ motion for summary judgment, and thus, summary judgment
on the issue of whether Rogers owed Lehman a legal duty to protect Lehman’s attorney
fees did not dispose of all of Lehman’s claims against Rogers.

In accordance with LSA-C.C.P. art. 966(D), as mover, Rogers bore the initial
burden of proof in his motion for summary judgment. However, because Rogers would
not bear the burden of proof at trial, Rogers’ burden was “to point out to the court the

absence of factual support for one or more elements essential” to Lehman’s claims. See

12
LSA-C.C.P. art. 966(D)(1); Ellis v. Quiett, 2019-0065 (La. 3/25/19), 266 So.3d 887,
888 (per curiam).

Our review confirms that Rogers successfully established that he did not owe
Lehman a legal duty to safeguard Lehman’s attorney fees. As noted above, Rogers’
Exhibits 3, 4, and 5 were excerpts from days 1, 2, and 3 of Lehman's deposition,
respectively, together with exhibits attached thereto. Rogers pointed out that these
excerpts contained Lehman's testimony that Lehman recognized that Rogers did not
owe him a legal duty to safeguard his attorney fees or a fiduciary duty; that Lehman
waived his legal fees for the first Manton lawsuit; that Lehman did not obtain a signed
contingency fee contract for the second Manton lawsuit; and, that Lehman
acknowledged that Louisiana law requires an attorney to file a fee contract in the public
record in order to secure an attorney fees privilege and impose liability on third parties..
Further, although disputed facts preclude us from definitively determining whether
Lehman and Rogers were co-counsel or predecessor/successor counsel, given the rule
that an attorney acting on his client’s behalf does not owe a legal or fiduciary duty to
his co-counsel or his predecessor/successor counsel, the distinction would be one
without a difference in this matter. See Scheffler, 950 So.2d at 652, and Tolliver, 155
So.3d at 145. Thus, it is undisputed that Rogers did not owe Lehman a legal duty to
safeguard his attorney fees.

Nevertheless, the finding that Rogers did not owe Lehman a duty to safequard
Lehman’s attorney fees was not determinative of “all” of Lehman’s claims against
Rogers. To the contrary, Lehman’s verified original petition, verified first amended
petition, and verified second amended petition establish that Lehman’s claims against
Rogers are broader in scope than the narrow issue of whether Rogers’ owed Lehman a

legal duty.’ In particular, Paragraph 36 alleges:

 

7 To the extent that it may be argued that Lehman's first and second amended petitions were not
submitted as exhibits in support of the motion for summary judgment, we borrow the following from our
brethren at the Fourth Circuit Court of Appeal:

While summary judgment may be rendered only on those issues set forth in the motion
under consideration pursuant to La. C.C.P. art. 966(F), the motion itself does not dictate
the nature of a petitioner’s claim or the theory of recovery upon which a petitioner seeks
redress. . . . We know of no statute or case law by which an argument raised in a
summary judgment motion determines the nature of a petitioner's claim. Rather, the
“nature of a claim is determined by the pleadings in the case.” Cacamo v. Liberty Mut.

13
The overt and covert actions of the defendants (including without
limitation, coercion, intimidation, and threats by Rogers and by Manton to
disparage Lehman by alleging unethical and unlawful acts) were intended
to, calculated to, and substantially certain to cause Lehman to suffer
severe emotional distress, anguish and anxiety which is the foreseeable
consequence of the defendants’ actions.

Thus, Lehman has alleged specific facts, which if proven, could meet the requirements
set forth by the Louisiana Supreme Court in Montalvo, 637 So.2d at 130, of specific
malice or an intent to cause direct harm on the part of the attorney. See Landry, 206
So.3d at 924, Lehman elaborated on his claims against Rogers in his deposition. For
example, when asked whether he believed that Rogers had a duty to him to safeguard
his attorney fees, Lehman replied:

Stated specifically that way, my answer would have to be negative, but I

think that is a tremendous oversimplification of what the totality of the

circumstances are here. If - - if something is dane which has been

done deliberately and where there’s a certainty of causing

someone else damages, then there is a lability which imposes on
them. R. 513.

(Emphasis added.)

The record before us reflects that Lehman’s claims and/or theories of recovery
were not limited to the issue of whether Rogers owed Lehman a legal duty for failing to
Safeguard Lehman’s attorney fees. Moreover, while summary judgment may be
rendered dispositive of a particular issue, theory of recovery, cause of action, or
defense, a summary Judgment may be rendered or affirmed arty as to those issues set
forth in the motion under consideration by the court at that time. LSA-C.C.P. art. 966(F)
(emphasis added). Rogers’ motion for summary judgment explicitly sought dismissal of
“alt claims against [Rogers]” on the narrow basis that “there is no genuine issue of
material fact that Rogers owed no duty to Lehman”; it did not seek dismissal of
Lehman’s other claims. Consequently, the issue of whether Rogers owed Lehman a

duty to protect Lehman’‘s attorney fees was not determinative of all of the claims

 

Fire Ins. Co., 99-3479, p. 6 (La. 6/30/00), 764 So.2d 41, 45 (citing Jefferson v.
Tennant, 107 So.2d 334 (La. App. 2nd Cir. 1958)). “[BJecause our civil procedure is
based on fact pleading, [see La. C.C.P. arts.] 854 and 891, the courts must look to the
facts alleged to discover what, if any, relief is available to the parties.” Carter v.
Benson Auto. Co., 94-158, o. 3 (La.App. 5 Cir. 9/27/94), 643 So.2d 1314, 1315. That is
to say, “the [nlature of a suit is determined by the facts stated in the petition and the
intention of the petitioner in stating the facts.” Lindsey v. Caraway, 211 La. 398, 402,
30 So.2d 182, 183 (1947),

Balthazar v. Hensley R. Lee Contracting, Inc., 2016-0920 (La.App. 4 Cir. 3/15/17), 214 So.3d 1032,
1038-39, writ denied, 2017-0777 (La. 9/22/17}, 228 $o.3d 741.

14
Lehman asserted against Rogers, and the trial court erred in dismissing all of Lehman’s
claims on that basis. Accordingly, we reverse that portion of the August 20, 2021
judgment dismissing “all” of Lehman’s claims, amend to provide that the motion for
summary judgment is granted in part as to the theory that Rogers did not owe a legal
or fiduciary duty to safeguard Lehman’s attorney fees, and amend to dismiss only that
theory of recovery, as it was the only issue set forth for consideration by the court in
Rogers’ motion for summary judgment. All other theories of recovery or claims asserted
by Lehman remain.

Lehman also contends that the trial court erred in denying him an opportunity for
adequate discovery prior to the hearing on the motion for summary judgment.
Generally, a motion for summary judgment may be granted after an opportunity for
adequate discovery. See LSA-C.C.P. art. 966(A)(3); Elee v. White, 2019-1633 (La.App.

1 Cir. 7/24/20), 50.30 , , 2020 WL 4251974, *4, writ denied, 2020-01048

 

(La. 11/10/20), 303 So.3d 1038. However, there is no absolute right to delay action on
a motion for summary judgment until discovery is complete; the law only requires that
the parties have a fair opportunity to conduct discovery and present their claims. Id. A
trial court has wide discretion in the control of its docket, case management, and the
determination of whether a continuance should be granted. Rover Group, Inc. v.
Clark, 2021-1365 (La.App. 1 Cir. 4/8/22), 341 So.3d 842, 846. An appellate court will
not disturb such a ruling unless there is a clear showing the trial court abused its
discretion. Id.

During the summary judgment hearing, the trial court asked Lehman whether he
had filed a motion to compel Rogers’ deposition. Lehman responded that he had not.
The trial court also asked Lehman if he had filed a motion to conduct a Code of
Evidence Rule 508 hearing. Lehman explained that he had, but the previous judge
continued the hearing without date. The trial court then pointed out that Lehman had
not sought to set the Rule 508 hearing in the year-and-a-half that the present judge
had been on the bench. After a thorough review of the record before us, we conclude

that the trial court did not abuse its discretion in declining to continue the summary

15
judgment hearing on the narrow issue before the court, See Rover, 341 So.3d at 846-
47,
CONCLUSION

Having conducted a de novo review of the matter before us, we find that the
trial court properly granted summary judgment on the single issue set forth in the
motion under consideration, /e., in finding that Rogers did not owe Lehman a duty to
safeguard Lehman’s attorney fees and dismissing that theory of recovery accordingly.
However, as other theories of recovery or claims remain, we find that the trial court
erred in dismissing all of Lehman’s claims against Rogers. Having so found, we reverse
that portion of the judgment that provides that “all claims of Plaintiffs against
Defendants . . . are hereby DISMISSED WITH PREJUDICE.” Further, we amend that
portion of the August 20, 2021 judgment that provides that the motion for summary
judgment filed on behalf of Shawn W. Rogers and Rogers Law Firm, LLC, “is hereby
GRANTED” to instead provide:

TT IS ORDERED, ADJUDGED, AND DECREED that the “Motion for

Summary Judgment” filed on behalf of Defendants, Shawn W. Rogers and

Rogers Law Firm, LLC, is granted in part. Defendants did not owe a legal

or fiduciary duty to Plaintiffs, Robert C. Lehman, Law Offices of Robert C.

Lehman, A Professional Law Corporation, and Law Offices of Robert C.

Lehman, LLC, to protect Plaintiffs’ interest in earned or prospective

attorney fees. Accordingly, that theory of recovery is dismissed with
prejudice. All other claims asserted by Plaintiffs remain.

Further, we affirm as amended. Costs of the appeal are assessed fifty percent to
defendants, Shawn W. Rogers and Rogers Law Firm, LLC, and fifty percent to plaintiffs,
Robert C. Lehman, Law Offices of Robert C. Lehman, A Professional Law Corporation,
and Law Offices of Robert C. Lehman, LLC.

REVERSED IN PART, AMENDED IN PART, AND AFFIRMED AS AMENDED.

MOTION TO STRIKE DENIED.

16